DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12, and 18 are amended in response to the last office action. Claims 1-20 are pending. Trimberger, Allen et al, and Khu et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al [US 7,512,849 B1] in view of Trimberger [US 8,117,580 B1] further in view of Edwards et al [US 7,425,843 B1].
	As to claim 1, Allen et al teach configurable semiconductor device able to process information, comprising:
a programmable integrated circuit (PIC) [e.g., programmable logic system (PLS) 10 in figs. 1, 6];
a first memory coupled to the PIC and configured to store at least a first user configuration data for providing at least a portion of user-defined configuration data [e.g., “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62]; and
a second memory coupled to the PIC and configured to store a backup default page (BDP) containing default configuration data (DCD) provided by manufacture of PIC for rebooting the PIC when the PIC fails to reboot by the first user configuration data [e.g., “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62; “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure” in col. 4, lines 11-15; “If, while system 10 is in state 31, a signal signifying a configuration error is asserted low (at 33), system 10 preferably will enter state 32, loading the default configuration at Page 000 of configuration storage 12” in col. 4-7].
Though Allen et al teach the PIC configuring the configurable logic blocks with the configuration data, Allen et al do not explicitly teach, however Trimberger teaches the details of the PIC containing configurable logic blocks (LBs), an array of routing connections, and a configuration memory for performing programmed logic functions, each of the configurable LBs including one or more lookup tables (LUTs) configured to provide one or more output signals in accordance with a set of input signals and configuration data in the configuration memory [e.g.,  “The collective states of the individual memory cells then determine the function of the FPGA” in col. 1, lines 41-43; “FIG. 1 is a simplified illustration of an exemplary FPGA.  The FPGA of FIG. 1 includes an array of configurable logic blocks (LBs 101a-101i) and programmable input/output blocks (I/Os 102a-102d).  The LBs and I/O blocks are interconnected by a programmable interconnect structure that includes a large number of interconnect lines 103 interconnected by programmable interconnect points (PIPs 104, shown as small circles in FIG. 1).  PIPs are often coupled into groups (e.g., group 105) that implement multiplexer circuits selecting one of several interconnect lines to provide a signal to a destination interconnect line or logic block” in col. 1, lines 58-65; figs. 1, 6; “The source of each net is a programmable lookup table (LUT), set in shift register mode.  Signal sources generated by flip-flops in the user design are modified in the test design to come from the LUT (e.g., by programming the flip-flop as a latch in transparent latch mode).  The destination of every signal is routed to a flip-flop.  All signals are initially sourced by the first value from the flip-flop” in col. 13, lines 15-23].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Trimberger teaching above including the details of the PIC in order to increase feasibility for configuring and/or reconfiguring the PIC with the configuration data of Allen et al.
Though the combination of Allen et al and Trimberger teaches rebooting by the first user configuration data as a first configuration data to the address pointing to the second memory storing the backup default page as a next configuration data [e.g., DEFAULT CONFIGURATION (PAGE 000) 32 in fig. 3 of Allen et al], the combination does not explicitly teach, however Edwards et al teach the first configuration data including an address pointing to the next configuration data [e.g., “The functional pattern loaded into the FPGA 300 by the SPI PROM 310 also includes the 24-bit next starting address, or Start address Data 2 3802, within the SPI PROM for the next configuration of the FPGA. This 24-bit address is stored in the SPI address register 350 of the FPGA's SPI state machine 340” in col. 3, lines 44-49; “In some embodiments, the 24-bit address allows for any number of FPGA configurations from a single SPI PROM. The 24-bit address also allows for any number of FPGA configurations from multiple SPI PROMs, using a decode external to the FPGA of the most significant bits (MSBs) as SPI PROM chip selects” in col. 4, lines 44-49]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Edwards et al’s teaching above including the first configuration data including the address pointing to the next configuration to be loaded in order to increase feasibility and/or simplicity for addressing the next configuration data of the combination.
As to claim 2, the combination of Allen et al, Trimberger, and Edwards et al teaches a communication channel situated between the second memory and the PIC for facilitating passage of the DCD from the second memory to the configuration memory [e.g., fig. 1 of Allen et al; fig. 2 of Trimberger].
As to claim 3, the combination teaches wherein the DCD is coded and provided by a manufacture which produces the PIC for resetting the PIC to manufacturing settings [e.g., “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure.  (while the default configuration may be referred to as the ‘factory’ configuration, that reference is to the user's ‘factory,’ where the user initially programs the programmable logic device and system, and not the factory of the manufacturer of the ‘blank’ programmable logic device.)” in col. 4, lines 11-20 of Allen et al].
As to claim 5, the combination teaches wherein the first memory is a flash memory configured to store multiple bitstreams for multiple user configuration data sets [e.g., “A configuration memory with built-in address generation preferably will support paging with dedicated pins, while paging can be implemented in Flash memory by using the highest-order address pins as page pins.  Thus, to support eight pages in a Flash memory implementation, the three highest-order address pins preferably would be used as page pins” in col. 6, lines 17-23, “In one embodiment, configuration storage device 12 can store eight configurations, including one default configuration and seven user application configurations” in col. 6, lines 5-8 of Allen et al].
As to claim 6, the combination teaches wherein the second memory is a flash memory configured to store the BDF [e.g., “A configuration memory with built-in address generation preferably will support paging with dedicated pins, while paging can be implemented in Flash memory by using the highest-order address pins as page pins.  Thus, to support eight pages in a Flash memory implementation, the three highest-order address pins preferably would be used as page pins” in col. 6, lines 17-23, “In one embodiment, configuration storage device 12 can store eight configurations, including one default configuration and seven user application configurations” in col. 6, lines 5-8 of Allen et al].
As to claim 7, the combination teaches wherein the second memory is a flash memory situated inside of PIC [e.g., “Later, programmable logic devices incorporating erasable programmable read-only memory (EPROM) for configuration became available.  These devices could be reconfigured. Still later, programmable logic devices incorporating static random access memory (SRAM) for configuration became available” in col. 1, lines 28-34, figs. 1, 6 of Allen et al].
As to claim 8, the combination teaches a verification component coupled to the PIC and configured to verify functionality and integrity of recently received configuration data [e.g., “If the cell site were inadvertently sent the configuration file for a GPS receiver, then on start-up, when the programmable logic device is configured as a GPS receiver and checks its environment to make sure it has access to radio receivers and other necessary devices, it will recognize an exception condition and generate a reconfiguration condition” in col. 3, lines 49-55, “In the local update mode, the exception register would be checked by the default configuration, which is loaded after a detectable failure of the primary user application configuration (such as a CRC failure), to initiate recovery procedures” in col. 4, line 66-col. 5, line 3, “In the former case, in order to roll back to the next-most-recent configuration, the recovery procedure of the default configuration would simply load the configuration from the page address one higher than the page address of the configuration that generated the exception” in col. 6, lines 59-63 of Allen et al].
As to claim 9, the combination teaches wherein the first user configuration data includes an address which points a memory location that contains next configuration data [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7 of Trimberger]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Trimberger’s teaching above in order to increase conveniency and/or flexibility in addressing next configuration data of Allen et al
As to claim 10, the combination teaches wherein the first user configuration data includes an address which points a memory location that contains next configuration data [e.g., “In the former case, in order to roll back to the next-most-recent configuration, the recovery procedure of the default configuration would simply load the configuration from the page address one higher than the page address of the configuration that generated the exception” in col. 6, lines 59-63, “This could be a reload, for some reason, of the same configuration that had been loaded, or could be an initial load of a configuration that had been newly stored in configuration storage 12 as a replacement for the then-current configuration” in col. 7, line 66-col. 8, line 3 of Allen et al].
As to claim 11, the combination teaches a system able to provide various digital processing functions and network communications comprising the device of claim 1 [e.g., “System 900 can be used in a wide variety of applications, such as computer networking, data networking, instrumentation, video processing, digital signal processing, or any other application where the advantage of using programmable or reprogrammable logic is desirable” in col. 11, lines 54-58 of Allen et al].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al, Trimberger, and Edwards et al as applied to claim 1 above, and further in view of Khu et al [US 7,047,352 B1].
	As to claim 4, though the combination of Allen et al/Trimberger/Edward et al teaches relying on accessing the default configuration data stored in the second memory for the recovery rebooting, the combination does not explicitly teach, however Khu et al teach wherein the second memory is hidden from general public view so that content of the second memory cannot be accidentally overwritten by a user [e.g., “If the memory supports sector write-protection, then the system can set the sectors containing the directory and the default configuration data as protected.  If a further update is interrupted, then the system can reload or restart by using the default configuration data that was not changed during the update process” in col. 1, lines 61-66; “If it is decided by a user to store an alternative configuration in memory 100 for the purpose of reconfiguring the PLD(s), at step 204, processor 121 stores an alternative configuration in memory 100.  But according to the invention, this alternative configuration is not overwritten onto default configuration 103” in col. 3, lines 37-42].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Khu et al’s teaching above in order to increase reliability and/or security for the default configuration data stored in the second memory of the combination.
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger [US 8,117,580 B1] in view of Allen et al [US 7,512,849 B1] further in view of Edwards et al [US 7,425,843 B1].
	As to claim 12, Trimberger teaches a method of configuring a field programmable gate array (FPGA) via configuration data stored in a configuration memory [e.g., “FIG. 2 illustrates the steps of a first exemplary method of programming a PLD (e.g., a partially defective PLD) by selecting one of two or more available configuration bitstreams implementing the same design.  The PLD can be an FPGA or some other type of PLD” in col. 5, lines 29-33; “For example, the configuration bitstreams can be loaded into a memory device such as a programmable read only memory (PROM) or a computer readable medium (e.g., a disk drive, a floppy disk, and so forth).  The memory device can then be coupled to a configuration port of the PLD” in col. 5, lines 55-61], the method comprising:
identifying a first bitstream containing user defined configuration data stored in the first storage via a communication channel [e.g., “In step 202, an initial configuration bitstream is selected from the provided bitstreams and programmed into the PLD, and an automated testing procedure is applied to the programmed PLO” in col. 6, lines 44-47];
loading the first bitstream from the first storage to the configuration memory in FPGA [e.g., “In step 202, an initial configuration bitstream is selected from the provided bitstreams and programmed into the PLD, and an automated testing procedure is applied to the programmed PLO” in col. 6, lines 44-47];
verifying integrity of the first bitstream based on a set of predefined verifying data to ascertain functionality of FPGA in accordance with the first bitstream [e.g., “If the bitstream/PLD combination just tested is not successful, then the bitstream currently loaded in the PLD is unsuitable for that PLD.  In decision step 206, it is determined whether or not additional bitstreams are available that have not yet been tried in this PLD” in col. 7, lines 30-34; “The test data values can include, for example, data expected from an automated testing procedure when applied to a fully functional PLD programmed with an associated configuration bitstream.  In some embodiments, the test data values are checksum values” in col. 8, lines 36-40]; and
extracting an address of memory location containing a second bitstream of configuration data from the first bitstream [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7]; and
loading the second bitstream from a second storage addresses by the address of memory location to the configuration memory in FPGA [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7; “If at least one more bitstream remains available and untested, a subsequent configuration bitstream is selected (step 208) and programmed into the PLD, and the automated testing procedure is applied to the newly programmed PLD (step 209)” in col. 7, lines 57-61].
As such above, Trimberger teaches the second bitstream of configuration data is loaded in case when the first bitstream is determined to be unsuitable, Trimberger does not explicitly teach the first bitstream determined to be unsuitable due to the first bitstream being corrupted. However, Allen et al teach determining the first bitstream is corrupted [e.g., “The configuration file could have been corrupted during its transmission to the configuration storage, so that it fails a cyclic redundancy check (CRC).  This would be a configuration failure” in col. 3, lines 34-37; “In the local update mode, the exception register would be checked by the default configuration, which is loaded after a detectable failure of the primary user application configuration (such as a CRC failure), to initiate recovery procedures” in col. 4, line 66-col. 5, line3].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Allen et al’s teaching above including determining the first bitstream corrupted in order to increase integrity and/or reliability for the bitstreams in addition to determining the first bitstream unsuitable of Trimberger.
Though the combination of Trimberger and Allen et al teaches loading from the first bitstream to the second bitstream from a second storage of memory storing the backup default page as a next configuration data [e.g., DEFAULT CONFIGURATION (PAGE 000) 32 in fig. 3 of Allen et al], the combination does not explicitly teach, however Edwards et al teach the address of memory location of the second bitstream is extracted from a predefined location of the first bitstream [e.g., “The functional pattern loaded into the FPGA 300 by the SPI PROM 310 also includes the 24-bit next starting address, or Start address Data 2 3802, within the SPI PROM for the next configuration of the FPGA. This 24-bit address is stored in the SPI address register 350 of the FPGA's SPI state machine 340” in col. 3, lines 44-49; fig. 2; “In some embodiments, the 24-bit address allows for any number of FPGA configurations from a single SPI PROM. The 24-bit address also allows for any number of FPGA configurations from multiple SPI PROMs, using a decode external to the FPGA of the most significant bits (MSBs) as SPI PROM chip selects” in col. 4, lines 44-49]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Edwards et al’s teaching above including the predetermined location of the first bitstream including the address pointing to the second bitstream to be loaded next in order to increase feasibility and/or simplicity for addressing the next bitstream of the combination.
As to claim 13, the combination of Trimberger, Allen et al, and Edwards et al teaches loading a second bitstream from a storage location addressed by the address of the second bitstream to the configuration memory [e.g., “If at least one more bitstream remains available and untested, a subsequent configuration bitstream is selected (step 208) and programmed into the PLD, and the automated testing procedure is applied to the newly programmed PLD (step 209)” in col. 7, lines 57-61 of Trimberger].
As to claim 14, the combination teaches identifying the address of a memory location storing the second bitstream in a predefined location of the first bitstream [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7of Trimberger].
As to claim 15, the combination teaches verifying integrity of the second bitstream based on a second set of predefined verification conditions to ascertain functionality of FPGA in accordance with the second bitstream [e.g., “If the bitstream/PLD combination just tested is not successful, then the bitstream currently loaded in the PLD is unsuitable for that PLD.  In decision step 206, it is determined whether or not additional bitstreams are available that have not yet been tried in this PLD” in col. 7, lines 30-34; “The test data values can include, for example, data expected from an automated testing procedure when applied to a fully functional PLD programmed with an associated configuration bitstream.  In some embodiments, the test data values are checksum values” in col. 8, lines 36-40, fig. 2 of Trimberger].
As to claim 16, the combination teaches identifying an address of a backup default page (BDP) containing manufacturing default configuration settings in a predefined location of the second bitstream when a corrupted second bitstream is detected [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7 of Trimberger; “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62, “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure” in col. 4, lines 11-15, “If, while system 10 is in state 31, a signal signifying a configuration error is asserted low (at 33), system 10 preferably will enter state 32, loading the default configuration at Page 000 of configuration storage 12” in col. 4-7 of Allen et al].
As to claim 17, the combination teaches extracting the address of the BDP from the second bitstream from a memory location; and rebooting the FPGA via default configuration data (DCD) in the BDP to a manufactural default setting [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7 of Trimberger; “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62, “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure” in col. 4, lines 11-15, “If, while system 10 is in state 31, a signal signifying a configuration error is asserted low (at 33), system 10 preferably will enter state 32, loading the default configuration at Page 000 of configuration storage 12” in col. 4-7, figs. 2, 3 of Allen et al].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger [US 8,117,580 B1] in view of Edwards et al [US 7,425,843 B1].
As to claim 18, Trimberger teaches a configurable semiconductor device able to process information, comprising:
a programmable integrated circuit (PIC) containing configurable logic blocks (LBs), an array of routing connections, and a configuration memory for performing programmed logic functions, each of the configurable LBs including one or more lookup tables (LUTs) configured to provide one or more output signals in accordance with a set of input signals and configuration data in the configuration memory [e.g.,  “The collective states of the individual memory cells then determine the function of the FPGA” in col. 1, lines 41-43; “FIG. 1 is a simplified illustration of an exemplary FPGA.  The FPGA of FIG. 1 includes an array of configurable logic blocks (LBs 101a-101i) and programmable input/output blocks (I/Os 102a-102d).  The LBs and I/O blocks are interconnected by a programmable interconnect structure that includes a large number of interconnect lines 103 interconnected by programmable interconnect points (PIPs 104, shown as small circles in FIG. 1).  PIPs are often coupled into groups (e.g., group 105) that implement multiplexer circuits selecting one of several interconnect lines to provide a signal to a destination interconnect line or logic block” in col. 1, lines 58-65; figs. 1, 6; “The source of each net is a programmable lookup table (LUT), set in shift register mode.  Signal sources generated by flip-flops in the user design are modified in the test design to come from the LUT (e.g., by programming the flip-flop as a latch in transparent latch mode).  The destination of every signal is routed to a flip-flop.  All signals are initially sourced by the first value from the flip-flop” in col. 13, lines 15-23];
a communication channel coupled to the PIC and configured to transmit information [e.g., figs. 3, 4, 6]; and
	a memory coupled to the PIC and configured to store a first configuration data representing a first user defined function in a first storage location and a second configuration data containing a second user defined function in a second storage location [e.g., “For example, the memory device (e.g., a PROM or a computer-readable medium such as a disk drive, a floppy disk, and so forth) includes at least two user configuration bitstreams.  Each user configuration bitstream implements a functionally equivalent design in the IC, and each user configuration bitstream utilizes a different set of the programmable resources” in col. 4, lines 42-48], wherein the first configuration data includes an address of a memory storing the second configuration data [e.g., “In other embodiments, the subsequent configuration bitstream is always or defaults to the configuration bitstream stored at the next address in the memory device” in col. 8, lines 4-7].
Though Trimberger teaches the address of the memory storing the second configuration data, Trimberger does not explicitly teach, however Edwards et al teach the first configuration data including the address pointing to the second storage location which stores the second configuration data [e.g., “The functional pattern loaded into the FPGA 300 by the SPI PROM 310 also includes the 24-bit next starting address, or Start address Data 2 3802, within the SPI PROM for the next configuration of the FPGA. This 24-bit address is stored in the SPI address register 350 of the FPGA's SPI state machine 340” in col. 3, lines 44-49; “In some embodiments, the 24-bit address allows for any number of FPGA configurations from a single SPI PROM. The 24-bit address also allows for any number of FPGA configurations from multiple SPI PROMs, using a decode external to the FPGA of the most significant bits (MSBs) as SPI PROM chip selects” in col. 4, lines 44-49]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Edwards et al’s teaching above including the first configuration data including the address pointing to the second configuration to be next loaded in order to increase feasibility and/or simplicity for addressing the next configuration data of Trimberger.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger and Edwards et al as applied to claim 18 above, and further in view Allen et al [US 7,512,849 B1].
As to claim 19, the combination of Trimberger and Edwards et al does not explicitly teach, however Allen et al teach wherein the PIC further includes a backup default page (BDP) nonvolatile memory (NVM) configured to store default configuration data (DCD) of the BDP for booting the PIC to a manufacturing default setting [e.g., “A configuration memory with built-in address generation preferably will support paging with dedicated pins, while paging can be implemented in Flash memory by using the highest-order address pins as page pins.  Thus, to support eight pages in a Flash memory implementation, the three highest-order address pins preferably would be used as page pins” in col. 6, lines 17-23, “In one embodiment, configuration storage device 12 can store eight configurations, including one default configuration and seven user application configurations” in col. 6, lines 5-8 of Allen et al “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62; “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure” in col. 4, lines 11-15; “If, while system 10 is in state 31, a signal signifying a configuration error is asserted low (at 33), system 10 preferably will enter state 32, loading the default configuration at Page 000 of configuration storage 12” in col. 4-7]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Allen et al’s teaching above including the BDP NVM configured to store the DCD of the BDP for booting the PIC to a manufacturing default setting in order to increase reliability for booting of the combination.
As to claim 20, the combination of Trimberger and Edwards et al does not explicitly teach, however Allen et al teach wherein the memory further includes a backup default page (BDP) nonvolatile memory (NVM) configured to store default configuration data (DCD) of the BDP for booting the PIC to a manufacturing default setting [e.g., “A configuration memory with built-in address generation preferably will support paging with dedicated pins, while paging can be implemented in Flash memory by using the highest-order address pins as page pins.  Thus, to support eight pages in a Flash memory implementation, the three highest-order address pins preferably would be used as page pins” in col. 6, lines 17-23, “In one embodiment, configuration storage device 12 can store eight configurations, including one default configuration and seven user application configurations” in col. 6, lines 5-8 of Allen et al “Configuration storage device 12 is preferably a memory device having sufficient capacity to store at least two configurations of device 11--i.e., a default configuration and one user application configuration” in col. 5, lines 59-62; “The primary user application configuration is the configuration defined by the user for the intended functioning of the system, while the default or ‘factory’ configuration is a configuration, also defined by the user, that may control how the system reacts on power-up or on a configuration failure” in col. 4, lines 11-15; “If, while system 10 is in state 31, a signal signifying a configuration error is asserted low (at 33), system 10 preferably will enter state 32, loading the default configuration at Page 000 of configuration storage 12” in col. 4-7]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Allen et al’s teaching above including the BDP NVM configured to store the DCD of the BDP for booting the PIC to a manufacturing default setting in order to increase reliability for booting of the combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/19/2022